ORDER
This matter is before the Court on an order to Benedict Bader and Allen E. Erickson to show cause why they should not be suspended from the practice of law for failure to pay dues to the Rhode Island Bar Association. Benedict Bader and Allen E. Erickson failed to appear before the Court on December 3, 1979 as directed by the order to show cause. If Benedict Bader and Allen E. Erickson have not paid dues in full within 30 days from the issuance of this order, they, having failed to show cause before this Court, shall not engage in the practice of law in this State nor be employed by a person, firm or corporation engaged in the practice of law in this State until the dues have been paid in full and we have acted favorably on a petition for reinstatement.
DORIS, J., did not participate.